Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to the previous Amendment
2.	As per Applicant’s instruction as filed on 01/20/20, claims 23-32 and 36 have been canceled.

       Response to Appeal Brief
3.	Applicant’s remarks with respect to currently pending claims as filed on 01/20/20 have been reconsidered/reviewed.
	Note: the Examiner acknowledges the Patent Board Decision (Examiner Reversed) as filed on 06/28/21. 

       Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-22, 33-35, and 37-39 are allowed.
Independent claims 1 and 13, and corresponding dependent claims 3-10, and 14-20 (by virtue of dependencies) are allowed as having incorporated the novel features comprising: 
an imaging apparatus and a method performed by the skin imaging apparatus (Fig. 1), comprising:
a storage device containing instructions to;  
determine at least one attribute associated with each of a plurality of skin features included in one or more images of skin; 
generate a plurality of tile images, each of the plurality of tile images generated being of each of the plurality of skin features, wherein generating the tile image of each skin feature includes cropping at least one of the one or more images of skin to isolate the skin feature from the other of the plurality of skin features; 
arrange the tile images in accordance with the at least one attribute associated with each of the plurality of skin features; and 
control a display device to display the arranged tile images of the plurality of skin features.
The prior art of record fails to anticipate or make obvious at least the novel feature (allowable subject matter with strong emphasis on the method of generating a plurality of tile images, each of the plurality of tile images generated being of each of the plurality of skin features) as specified in independent claims 1 and 13. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
					
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	HILLEBRAND et al (2009/0028380 A1), Apparatus/method for realistic simulation of wrinkle aging and de-aging.
B)	Kong et al (2014/0016832 A1), Apparatus/method for determining vein patterns from a color image.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/SHAWN S AN/Primary Examiner, Art Unit 2483